     Case 3:18-cv-00437-RCJ-WGC Document 297 Filed 07/20/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                              UNITED STATES DISTRICT COURT
15
                                  DISTRICT OF NEVADA
16
     RANDALL HIX and LIANA HIX,             Case No.: 3:18-cv-00437-RCJ-WGC
17
                Plaintiff,                  Honorable District Judge Robert C. Jones
18                                          Honorable Magistrate Judge William G. Cobb
          vs.
19
     ZIMMER BIOMET HOLDINGS, INC.;          ORDER GRANTING DEFENDANTS’
20   BIOMET, INC.; BIOMET MANUFACTURING,    MOTION FOR EXTENSION OF
     LLC.; BIOMET ORTHOPEDICS, LLC; and     TIME TO SUBMIT REPLY BRIEFS
21   BIOMET U.S. RECONSTRUCTION, LLC;       IN SUPPORT OF ZIMMER BIOMET
                                            HOLDINGS’ MOTION FOR
22              Defendants.                 SUMMARY JUDGMENT AND
                                            BIOMET DEFENDANTS’ MOTION
23                                          FOR SUMMARY JUDGMENT ON
                                            ORDER ON SHORTENING TIME
24                                          (FIRST REQUEST) (ECF NO. 296)

25                                          Complaint Filed: March 27, 2014
                                            Transferred: September 11, 2018
26                                          Trial Date: Not Set

27

28
     Case 3:18-cv-00437-RCJ-WGC Document 297 Filed 07/20/21 Page 2 of 3



 1                 Defendant ZIMMER BIOMET HOLDINGS, INC. (“ZBH”) and Defendants
 2   BIOMET, INC., BIOMET MANUFACTURING, LLC., BIOMET ORTHOPEDICS,
 3   LLC, and BIOMET U.S. RECONSTRUCTION, LLC (“Biomet”) by and through their
 4   undersigned counsel, respectfully move the Court for a short, 10-day extension to submit
 5   their reply briefs in support of their respective Motions for Summary Judgment, submitted
 6   to the Court on June 21, 2021 (ECF Nos. 272, 273). ZBH and Biomet respectfully make
 7   this Motion on order shortening time pursuant to LR IA 6-1(d). Given that Plaintiffs’
 8   opposition briefs were filed July 12, 2021, and ZBH’s and Biomet’s deadline to submit
 9   reply briefs are one week away, on July 26, 2021, an expedited ruling is necessary to
10   inform ZBH and Biomet on the appropriate timeline to prepare and coordinate their reply
11   brief submissions. Declaration of Theodore O’Reilly (“O’Reilly Decl.”), ¶ 3. If this
12   Motion were to be decided on a standard briefing timeline, this Motion would be moot.
13   Id.
14                 Biomet’s and ZBH’s counsel attempted to confer with Plaintiffs’ counsel on
15   this matter, but Plaintiffs’ counsel refused to stipulate to this extension without imposing
16   conditions on Biomet and ZBH that are unrelated to the pending summary judgment
17   motions. Good cause exists to extend the reply deadlines for the following reasons:
18            1.      On July 9, 2021, Plaintiffs moved the Court for permission to file an
19   overlength response to Biomet’s motion for summary judgment. (ECF No. 286.)
20            2.      Biomet did not and does not oppose Plaintiffs’ request to file an overlength
21   brief.
22            3.      On July 12, 2021 Plaintiffs filed their oppositions in response to Biomet’s
23   and ZBH’s motions for summary judgment. (ECF Nos. 289, 291).
24            4.      Plaintiffs’ opposition to Biomet’s motion is 40 pages long.
25            5.      Plaintiffs’ opposition to ZBH’s motion is 26 pages long.
26            6.      Between them, the two opposition briefs purport to rely on over 40 exhibits.
27            7.      Currently, Biomet’s and ZBH’s replies in support of their motions for
28   summary judgment are due July 26, 2021.

                                                    -1-
     Case 3:18-cv-00437-RCJ-WGC Document 297 Filed 07/20/21 Page 3 of 3



 1          8.     In light of Plaintiffs’ overlength opposition to Biomet’s motion for summary
 2   judgment and as a professional courtesy, on July 16, 2021, Biomet’s and ZBH’s counsel
 3   requested that Plaintiffs’ counsel stipulate to extend Biomet’s and ZBH’s reply deadlines
 4   from July 26 to August 5, 2021.
 5          9.     Plaintiffs’ counsel refused to agree unconditionally. Instead, Plaintiffs’
 6   counsel stated they would agree only if Biomet withdrew its pending motion for sanctions.
 7   (see ECF Nos. 209 and 251), which is unrelated to Biomet’s and ZBH’s request, and an
 8   improper and irrelevant basis on which to oppose Biomet’s and ZBH’s request.
 9          10.    Biomet’s and ZBH’s requested extension would not prejudice Plaintiffs
10   because the Court has not set a hearing date for the motions for summary judgment.
11          11.    Likewise, the Court has not set a trial date in this matter.
12          12.    This is the first such extension that Biomet and ZBH have requested. Id. at ¶
13   4.
14          13.    This request is not made for the purpose of undue delay. Id. at ¶ 5.
15          For the foregoing reasons, good cause exists to extend Biomet’s and ZBH’s dates
16   by which to file their replies in support of their motions for summary judgment up to and
17   including August 5, 2021.
18

19 ORDER

20 IT IS SO ORDERED.

21

22
     __________________________________
23   ROBERT C. JONES
     UNITED STATES DISTRICT JUDGE
24
     Dated: July 20, 2021.
25

26

27

28

                                                  -2-

                                                                                          .
